 

STOCK PURCHASE AGREEMENT

 

by and among

 

BIG LEAGUE FOODS, INC.,

 

JAMES WHEELER

 

and

 

VERUS INTERNATIONAL, INC.

 

dated as of April 25, 2019

 

 

-i-

 

 

 

TABLE OF CONTENTS

 

      Page 1. PURCHASE AND SALE AND CLOSING 1   1.1 Sale 1   1.2 Purchase Price
1   1.3 Closing 4   1.4 Conditions to Closing 4   1.5 Closing; Release of
Consideration and the Securities 5   1.6 Tax Withholding 6 2. REPRESENTATIONS
AND WARRANTIES OF THE SELLER AND THE COMPANY 6 3. REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER 10 4. COVENANTS 11   4.1 Expenses 11   4.2 Confidentiality 11  
4.3 Further Assurances 11   4.4 Certain Covenants 11   4.5 Audited Financial
Statements 14 5. INDEMNIFICATION 14 6. MISCELLANEOUS 14

 

 

-ii-

 

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 25th day of
April 2019, by and among Verus International, Inc., a Delaware corporation with
an address at 9841 Washingtonian Boulevard, Suite 390 Gaithersburg Maryland
20878 (the “Purchaser”), Big League Foods, Inc., a Delaware corporation with
offices at 2932 Cameron Drive, Rocklin, CA 95765 (the “Company”), and James
Wheeler (the “Seller”). Each of the Purchaser, the Seller and the Company are a
“party” to this Agreement, and one or more of them are the “parties” hereto as
the context may require.

 

RECITALS

 

WHEREAS, the Seller owns all of the issued and outstanding capital stock of the
Company (the “Shares”);

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from the Seller, the Shares, on the terms and subject to the conditions
set forth herein; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Seller has entered into an employment agreement with the Purchaser or one of
its Affiliates, in the form attached hereto as Exhibit A (the “Employment
Agreement”).

 

IN CONSIDERATION of the promises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. PURCHASE AND SALE AND CLOSING

 

1.1 Sale. Subject to the terms and conditions of this Agreement, the Seller
hereby sells, transfers, assigns and delivers the Shares to the Purchaser, and
the Purchaser purchases and acquires the Shares from the Seller.

 

1.2 Purchase Price. The aggregate purchase price (the “Purchase Price”) to be
paid by the Purchaser for the Shares shall be determined as follows:

 

(a) From after the Closing though the quarter including December 31, 2022 (such
period following the Closing, the “Earnout Period”), the Seller shall be
entitled to receive a portion of the Purchase Price in the form of contingent
payments (the “Earnout Payments”), which shall accrue for each fiscal quarter
during the Earnout Period based on the difference of Operating Income minus the
Earnout Commission for the applicable fiscal quarter (the “Difference”). The
Earnout Payments shall be due and payable, subject to the following terms and
conditions:

 

(i) (A) If the Difference is a positive number due and payable for the
applicable fiscal quarter, the Earnout Payment for such fiscal quarter shall
equal the amount of the Earnout Commission; and (B) if the Difference is equal
to zero (0) or a negative number, the Earnout Payment due and payable for the
applicable fiscal quarter shall be equal to the Operating Income for such fiscal
quarter (but no less than zero). Example calculations of each scenario (A and B)
are included in Schedule B.

 

 -1- 

 

 

(ii) At any time and from time to time during the Earnout Period, the Seller
shall be entitled to receive any portion of any Earnout Commission that was
excluded from any prior Earnout Payment pursuant to Section 1.2(a)(i)(B) based
on the Difference in the applicable fiscal quarter being a negative number (such
payments “Catch-up Payments”). All Catch-up Payments shall be made by adding the
amount of any accrued and unpaid Earnout Commission(s) for any prior fiscal
quarter(s) to the Earnout Commission for the then current fiscal quarter as part
of the calculation of the Difference. For the avoidance of doubt, no Catch-up
Payments shall be due and payable following the date on which the final Earnout
Payment is made for the last fiscal quarter in the Earnout Period (the “Final
Earnout Payment Date”) and the Purchaser shall have no further payment
obligations under this Section 1.2(a) following the Final Earnout Payment Date.

 

(iii) In no event shall the Earnout Payments exceed $5,000,000 in the aggregate.
The Earnout Payments shall accrue when the Company receives payments from its
customers and such Earnout Payments will be paid quarterly, within thirty (30)
days following the end of the applicable fiscal quarter, subject to Sections
1.2(a)(i), (ii) and (iii); provided, however, that, notwithstanding Section
1.2(a)(ii) above, payments from customers for services received during the
Earnout Period will be subject to Earnout Payments even if the payments from
customers are received followed the end of the Earnout Period has ended and the
occurrence of the Final Earnout Payment Date.

 

(iv) During the Earnout Period, the Purchaser shall operate the Company’s
business as a separate legal entity or a separate business unit of the Purchaser
in accordance with the proforma budget of the Company to be agreed between the
parties from time to time (the “Budget”). The initial Budget is attached hereto
as Exhibit B. Notwithstanding anything to the contrary herein, and for purposes
of clarity, the Purchaser (A) shall have sole discretion with respect to the
operation and management of the Company’s business from and after the Closing,
except for any actions taken with the sole purpose of decreasing the Earnout
Payments, and (B) shall be under no obligation to engage in any activities
outside the ordinary course of business in order to achieve or increase the
Earnout Payments.

 

(v) The Purchaser will be permitted to include in the calculation of Operating
Income for any fiscal quarter during the Earnout Period, the aggregate amount of
any salary, wages, stay bonus, retention payment or other similar payment made
or required to be made to any employee(s) of the Company’s business during the
applicable fiscal quarter during the Earnout Period.

 

(b) (i) At the Closing, the Purchaser shall pay to (A) the Seller fifty thousand
dollars ($50,000) net of the aggregate amount of any pre-Closing liabilities or
obligations of the Company other than the Assumed Company Obligations and (B)
the applicable payees thereof the aggregate amount of the Assumed Company
Obligations, in each case, by wire transfer of immediately available funds and,
(ii) within ten (10) Business Days of the Company’s delivery of its first
invoice for Product sold to a customer, the Purchaser shall pay to (A) the
Seller an additional fifty thousand dollars ($50,000) net of the aggregate
amount of any pre-Closing liabilities or obligations of the Company other than
the Assumed Company Obligations and (B) the applicable payees thereof the
aggregate amount of the Assumed Company Obligations, in each case, by wire
transfer of immediately available funds. For purposes of this Agreement, a
“Business Day” is any day other than a Saturday, Sunday or federal holiday.

 

 -2- 

 

 

(c) Prior to date that is six (6)-months following the Closing Date, the
Purchaser agrees to fund the Company up to $500,000 as may be required to
achieve the projections set forth in the Budget, unless mutually agreed by the
Purchaser and the Seller, which funding may be in a form of cash capital
contributions, trade facilities and/or guarantees of the Company’s obligations
to third parties. The Purchaser acknowledges and agrees that such funding is a
material inducement to the Seller to enter into this Agreement; and

 

(d) The Purchaser shall pay the respective payees under the Assumed Company
Obligations in accordance with the invoices related thereto which shall be
provided to the Purchaser at least two (2) Business Days prior to the Closing
Date.

 

(e) Definitions. As used herein, the following terms shall have the respective
definitions set forth below:

 

(i) “Assumed Company Obligations” means the pre-Closing liabilities and
obligations of the Company to certain third parties as set forth on Schedule B
attached hereto.

 

(ii) “Business” the business of selling MLB branded ice cream and candy products
in the United States and Canada.

 

(iii) “Direct Expenses and Support Costs” means any direct expenses and costs
that are necessary to operate the Business (excluding the Earnout Commissions)
and which expenses and costs would not be incurred but for the maintenance,
operation and growth of the Business (including any direct expenses and costs
incurred by the Purchaser or its affiliates solely with respect to maintenance,
operation and growth of the Business).

 

(iv) “Earnout Commission” means One Dollar ($1.00) multiplied by the number of
cases of Product sold by the Company during each fiscal quarter in the Earnout
Period at no less than the Gross Margin Threshold.

 

(v) “GAAP” means United States generally accepted accounting principles.

 

(vi) “Gross Margin Threshold” means a twenty (20%) gross margin per case, which
shall be calculated as follows: the sale price for the applicable case of
Product, less the cost of goods sold for such case of Product (including product
costs, transportation costs, 3rd party commissions, licensing costs and any
other direct costs related to such Products).

 

(vii) “Gross Revenues” means gross revenues of the Company with respect to the
Business.

 

 -3- 

 

 

(viii) “Operating Income” means, for any period, Gross Revenues, minus the
Direct Expenses and Support Costs, in each case as derived from the income
statement of the Company as of the related date and calculated in accordance
with GAAP and consistent with past practices of the Company, for the relevant
period taken as a single accounting period.

 

(ix) “Product” means Major League Baseball branded products, including ice cream
and candy.

 

1.3 Closing. The parties shall consummate the transactions contemplated by this
Agreement (the “Closing”) on the date hereof (such date, the “Closing Date”), by
the electronic exchange of documents and signatures.

 

1.4 Conditions to Closing.

 

(a) The obligations of the Purchaser hereunder shall be expressly conditioned on
the satisfaction or waiver of the following conditions:

 

(i) each of the Seller and the Company shall have delivered to the Purchaser a
duly executed copy of this Agreement with all Schedules and Exhibits attached;

 

(ii) the Seller shall have delivered to the Purchaser a duly executed copy of
the Employment Agreement;

 

(iii) the Company shall have delivered to the Purchaser a duly executed letter
of resignation from each director, officer and employee of the Company, which
letters shall be in a form satisfactory to the Purchaser;

 

(iv) the Company shall provide written evidence satisfactory to the Purchaser
that with the exception of the Assumed Company Obligations, all loans, notes,
debts, obligations and liabilities of the Company have been paid, settled or
resolved and that no debts or obligations of the Company are due and owing by
the Company to any third party;

 

(v) the Company shall deliver to the Purchaser certified resolutions of its
board of directors approving this Agreement, finding that this Agreement and the
transactions contemplated hereby are fair to, advisable and in the best interest
of the stockholder of the Company, and stating that no governmental or other
consents or approvals are required for the Company to or the Seller to undertake
the transactions contemplated by this Agreement;

 

(vi) the Company shall deliver to the Purchaser a notarized certificate from its
Chief Executive Officer that states that: (i) all conditions to the Closing set
forth in this Agreement have been satisfied; (ii) the representations and
warranties of the Company are true and correct as of the date of the Closing;
(iii) the Company has complied with all of its obligations hereunder that are
required to be complied with on or before the Closing Date; and (iv) the Company
has no ongoing business operations as of the date of the Closing;

 

 -4- 

 

 

(vii) the Seller shall deliver to the Purchaser the original certificates for
the Shares, duly endorsed to the Purchaser for transfer thereto or accompanied
by stock powers required for the transfer of the Shares to the Purchaser;

 

(viii) the Seller and the Company shall execute and deliver such other documents
and perform such other acts as the Purchaser or Seller may reasonably request to
carry out the purposes of this Agreement;

 

(ix) the Seller shall deliver to the Purchaser a duly executed consent to the
transaction from each of the parties set forth on Schedule 1.4(a)(viii);

 

(x) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing or materially delaying the consummation of any of
the transactions contemplated by this Agreement or subjecting any party to any
damages, expense, penalty or fine; and

 

(xi) the Seller shall deliver to the Purchaser a certificate as to the
non-foreign status of the Seller pursuant to United States Treasury Regulations
Section 1.1445-2(b)(2), in a form reasonably acceptable to the Purchaser.

 

(b) The obligations of the Seller hereunder shall be expressly conditioned on
the satisfaction or waiver of the following conditions:

 

(i) the Purchaser shall have delivered to the Seller a duly executed copy of
this Agreement with all Schedules and Exhibits attached;

 

(ii) the Purchaser shall have delivered to the Seller a duly executed copy of
the Employment Agreement;

 

(iii) the Purchaser shall deliver to the Seller certified resolutions of its
board of directors approving this Agreement, finding that this Agreement and the
transactions and its obligations contemplated hereby are fair to, advisable and
in the best interest of the stockholder[s] of the Purchaser, and stating that no
governmental or other consents or approvals are required for the Purchaser to
undertake the transactions contemplated by this Agreement; and

 

(iv) the Purchaser shall deliver to the Seller a notarized certificate from its
Chief Executive Officer that states that: (i) all conditions to the Closing set
forth in this Agreement have been satisfied; (ii) the representations and
warranties of the Purchaser are true and correct as of the date of the Closing;
(iii) the Purchaser has complied with all of its obligations hereunder that are
required to be complied with on or before the Closing Date;

 

1.5 Closing; Release of Consideration and the Securities.

 

(a) Upon full performance and satisfaction (or written waiver by the Purchaser)
of all of the conditions set forth in Section 1.4 above, on a date and time
mutually agreed by the Purchaser, the Company and Seller, the sale of the Shares
shall take place at 9841 Washingtonian Blvd, Suite 390 Gaithersburg MD 20878, or
at any other location mutually agreeable to such parties (the “Closing”).

 

 -5- 

 

 

(b) At the Closing, the Seller shall deliver the Shares to the Purchaser and the
Purchaser shall pay (i) to the Seller the portion of the Purchase Price payable
to the Seller at Closing and (ii) to the applicable payees thereunder the
aggregate amount of the Assumed Company Obligations, in each case, in accordance
with Section 1.2(b).

 

1.6 Tax Withholding. The Purchaser shall be entitled to deduct and withhold from
an amount otherwise payable to the Seller in connection with this Agreement such
Taxes as the Purchaser is required to deduct and withhold under the United
States Internal Revenue Code of 1986, as amended (the “Code”) or any other law
with respect to the making of such payment, provided that such withholding
amount is disclosed to the Seller in advance in writing. To the extent that
amounts are so withheld by the Purchaser or the Seller, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Seller.

 

2. REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY

 

2.1 The Company and the Seller jointly and severally warrant and represent to
the Purchaser with the intention and purpose of inducing the Purchaser to enter
into this Agreement that:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to own, lease and operate its assets and to carry on its
business as now conducted. The Company is duly qualified to conduct its business
in each other jurisdiction in which such qualification is required based on the
nature of the Company’s business and the ownership and operation of its assets.

 

(b) The Seller is the legal, record and beneficial owner of the Shares and has
good, valid, legal and indefeasible title thereto, free and clear of any charge,
mortgage, pledge, security interest, restriction, lien, encumbrance
hypothecation, charge, restriction, option, lease or sublease, claim, right of
any third party, easement, encroachment or other charges or rights of others of
any kind or nature (“Liens”). Upon the delivery of the Shares to the Purchaser
at the Closing, the Purchaser will acquire the beneficial and legal, valid and
indefeasible title to the Shares, free and clear of all Liens. The Seller has no
obligation (contingent or otherwise) to sell, transfer, convey or to purchase,
redeem or otherwise acquire any shares of capital stock or other equity interest
in or to the Company.

 

 -6- 

 

 

(c) The Company has the corporate power and authority to execute, deliver and
perform its obligations under this Agreement and any other agreement delivered
in connection herewith and to consummate the transactions contemplated hereby
and thereby. The Company has duly authorized, executed and delivered this
Agreement to the Purchaser. Subject only to receipt of the written consent of
the Seller as a stockholder of the Company approving this Agreement and the
transactions contemplated hereby, this Agreement and the transactions
contemplated hereby have been authorized by all necessary respective corporate
actions. The Company’s Board of Directors has: (i) determined that this
Agreement and the transactions contemplated hereby are advisable, fair to, and
in the best interests of the Company’s stockholders; (ii) approved, adopted and
declared advisable this Agreement and the transactions contemplated hereby; and
(iii) recommended that this Agreement be approved by the stockholder of the
Company. This Agreement is a valid and legally binding obligation of the
Company. The execution, delivery and performance of this Agreement by the
Company requires no action by or in respect of, or filing with, or consent of,
any governmental entity or any other person or entity (“Person”), and does not
contravene, or constitute a default under, any provision of applicable law or of
its Articles of Incorporation (or similar constituting document), Bylaws or any
agreement, note, instrument, judgment, injunction, order, decree or any other
document binding upon the Company.

 

(d) Seller is of the age of majority, not under a disability, and has the legal
power, right and authority to enter into and perform this Agreement and to
perform each of his obligations hereunder and under any agreement to be entered
into in connection herewith. This Agreement and each other agreement to be
entered into by the Seller in connection herewith has been duly executed and
delivered by the Seller, and constitutes a valid and binding obligation of
Seller, enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement and the other agreements to be entered by the
Seller in connection herewith requires no action by or in respect of, or filing
with, or consent of, any governmental entity or any other Person, and does not
contravene, or constitute a default under, any provision of applicable law or of
any contract, agreement, note, instrument judgment, injunction, order, decree or
any other document binding upon such Seller.

 

(e) As of the Closing Date, the authorized capital stock of the Company consists
of: (i) 1,500 shares of Common Stock, par value $0.01 (“Common Stock”), all of
which are issued and outstanding. The Company has issued no preferred stock or
any other class of stock.

 

(f) No shares of capital stock of the Company have been issued other than the
Shares set forth above and the Seller is the sole record and beneficial owner of
all of the issued and outstanding shares of Common Stock of the Company. The
Company does not have outstanding any bonds, debentures, notes or other
obligations which provide the holders of which with the right to vote (or which
are convertible into or exercisable for securities having the right to vote).

 

(g) The Company does not have any: (i) issued or outstanding subscription,
warrant, option, convertible security or other right (contingent or otherwise)
to purchase or acquire any shares of its capital stock or other equity interest;
(ii) obligation (contingent or otherwise) to issue any subscription, warrant,
option, convertible security or other such right, or to issue or distribute to
holders of any shares of capital stock or other equity interest of the Company
any evidences of indebtedness or assets of the Company; (iii) obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any shares of
its capital stock or other equity interest or to pay any dividend or to make any
other distribution in respect thereof; or (iv) outstanding or authorized stock
or equity appreciation rights, phantom stock, phantom equity or similar rights
or obligations.

 

 -7- 

 

 

(h) There is no agreement, written or oral, between or among the Company and any
holder(s) of securities of the Company, relating to the sale or transfer
(including agreements relating to rights of first refusal, co-sale rights or
“drag along” rights), registration under the Securities Act of 1933, as amended,
or voting of the capital stock or equity interests of the Company.

 

(i) There is, and at all times there has been, no civil, criminal or
administrative suit, action, proceeding, investigation, review or inquiry
pending or threatened against or affecting the Company or the Seller (with
respect to the operation of the business of the Company), nor is there, or at
any time has there been, any judgment, decree, injunction, rule or order of any
governmental entity or arbitrator outstanding, against or affecting the Company
or the Seller (with respect to the operation of the business of the Company)
(the foregoing collectively referred to as “Proceedings”).

 

(j) At all times since its formation the Company has been properly treated as a
corporation taxable under Subchapter C of the Code. The Company has timely filed
all Tax Returns required to be filed by the Company in the manner provided by
law. All such Tax Returns are true, correct and complete in all material
respects. The Company has timely paid all Taxes due, whether or not shown as
being due on any tax returns. All Taxes that the Company is or was required by
law to collect or withhold have been duly withheld or collected and paid to the
proper Tax authority. No audit, examination, investigation, deficiency or refund
litigation or other Proceeding in respect of Taxes of the Company is pending or
threatened or being conducted by a Tax authority, and neither the Company nor
Seller has received notice of the commencement of any audit, examination,
deficiency litigation or other proceeding with respect to any such Taxes. The
Company is not, and has not been, a party to a “reportable transaction” within
the meaning of Section 6707A of the Code and Treasury Regulations Section
1.6011-4(b). For all purposes of this Agreement, the term “Taxes” shall mean (i)
all taxes, assessments, charges, duties, fees, levies and other governmental
charges, including income, franchise, capital stock, real property, personal
property, escheat, abandoned or unclaimed property, tangible, withholding,
employment, payroll, social security, social contribution, unemployment
compensation, disability, transfer, sales, use, excise, gross receipts,
value-added and all other taxes of any kind for which the Company may have any
liability imposed by any taxing authority, whether disputed or not, and any
charges, interest, additions to tax or penalties imposed by any taxing
authority, (ii) any and all liability for amounts described in clause (i) of any
member of an affiliated, consolidated, combined or unitary group of which the
Company or any of its Subsidiaries (or any predecessor) is or was a member on or
prior to the Closing Date, including pursuant to Treasury Regulations Section
1.1502-6 or any analogous or similar state, local, or foreign law or regulation,
and (iii) any and all liability for amounts described in clause (i) of any
Person imposed on the Company as a transferee or successor, by contract,
pursuant to any law, rule or regulation, or otherwise. For all purposes of this
Agreement, the term “Tax Returns” shall mean any report, return, declaration, or
other information required to be supplied to a taxing authority in connection
with Taxes, including estimated returns, amended returns, claims for refund,
information statements, and reports of every kind with respect to Taxes and any
supporting documentation related thereto.

 

 -8- 

 

 

(k) As of the date of the Closing, the Company: (i) has no employees or
consultants; (ii) has no obligations or liabilities to any current or former
shareholder, director, officer, employee or consultant, other than those
included in the Assumed Company Obligations; and (ii) owns no personal or real
property having a value of more than $1,000.00.

 

(l) The Company conducts, and at all times has conducted, its business in
compliance with all applicable laws, ordinances, regulations, judgments, orders,
or licenses or permits of any governmental entity. The Company hold all permits
necessary for the conduct of its business as currently conducted and is not, and
any no time has been, subject to any order, decree or judgment of any
governmental authority.

 

(m) The Company maintains policies of liability and other forms of insurance
covering the Company, its properties, assets and business as customary in its
industry for a company of its size, a copy of each has been provided to the
Purchaser All such policies are in full force and effect and no written notice
of cancellation or termination has been received with respect to any such
policy. All premiums due and payable by the Company under each such insurance
policy have been paid. The Company has not made any claims under any such
insurance policy.

 

(n) No representations or warranties by the Company or the Seller in this
Agreement, contain or will contain any untrue statement of material fact or omit
or will omit to state any material fact necessary, in order to make the
statements herein or therein in light of the circumstances under which they are
made, not misleading. There is no fact, known to the Company or the Seller and
not disclosed to the Purchaser, which has had or would reasonably be expected to
have a material adverse effect on the Company or which would be material to the
Purchaser’s decision to enter into and perform its obligations pursuant to this
Agreement.

 

(o) The Company has provided the Purchaser a copy of each contract or agreement
that is material to the operation of the Company’s business as currently
conducted. The Company is not in default or in breach of any contract,
agreement, note or other instrument to which it is a party and neither the
Company nor the Seller has received any notice, written or otherwise, and the
Seller has no reason to believe, that any counterparty to any contract related
to the sale and distribution of Product shall will be terminated or the terms
thereto renegotiated following the consummation of the transactions contemplated
hereby.

 

(p) Other than the Seller, the Company does not have, and has never had, any
employees or consultants. The Company does not have, and has never had, any
employee benefit plans.

 

(q) The Company does not own or lease any real property.

 

(r) The Company has provided to the Purchaser true and complete copies of its
balance sheet, statement of operations and statement of cash flows for the years
ended December 31, 2017 and 2019, and for the two (2) months ended February 28,
2019 (such statements, the “Financial Statements”). The Financials Statements
were prepared in accordance with the books and records of the Company and
present fairly and accurately the financial condition of the Company based on
bona fide transactions effected by the Company during the respective periods
reflected in the applicable Financial Statements. Other than as set forth in the
Financial Statements, the Company does not have any liabilities of any nature
whatsoever.

 

 -9- 

 

 

(s) There has not occurred: (i) any event resulting in a material adverse effect
on business, condition (financial or otherwise), assets, liabilities or
prospects of the Company; (ii) any damage, destruction or other casualty loss
with respect to any material asset or property owned, leased or otherwise used
by the Company, whether or not covered by insurance; (iii) any declaration,
setting aside or payment of any dividend or other distribution (whether in cash,
stock or property) in respect of the Company’s capital stock, or any repurchase,
redemption or other reacquisition of any shares of capital stock or other
securities of the Company; (iv) any change in the Company’s accounting
principles, practices or methods; (v) any settlement or compromise of any Tax
claim or liability, or any filing of an amended Tax Return, nor shall any Tax
election have been made, changed, or revoked, in each case with respect to the
Company; or (vi) the incurrence of any material debt, obligation or liability,
absolute, accrued, contingent or otherwise, that is not included in the Seller’s
Expenses.

 

(t) The Seller has not made any representation or warranty to the Purchaser that
contains a material fact or omits a material fact that makes such representation
or warranty misleading.

 

3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3.1 The Purchaser represents and warrants to the Seller with the intention and
purpose of inducing the Seller to enter into this Agreement as follows:

 

(a) The Purchaser has the legal power and authority to execute and deliver this
Agreement and to consummate the transactions hereby contemplated. This Agreement
has been duly executed and delivered by the Purchaser and constitutes the valid,
binding and enforceable obligations of the Purchaser. The Purchaser is a
wholly-owned subsidiary of Verus International, Inc.

 

(b) There is no civil, criminal or administrative suit, action, proceeding,
investigation, review or inquiry pending or threatened against or affecting the
Purchaser, nor is there any judgment, decree, injunction, rule or order of any
governmental entity or arbitrator outstanding against or affecting the Purchaser
that would, individually or in the aggregate, prevent, materially delay or
materially impair the Purchaser’s ability to consummate the transactions
contemplated by this Agreement.

 

(c) The Purchaser is an “accredited investor” as defined by Rule 501 of
Regulation D under the Securities Act and is purchasing the Shares for
investment for his own account and not with a view to, or for sale in connection
with, any distribution thereof. The Purchaser has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its investment in the Shares and is capable of bearing
the economic risks of such investment.

 

 -10- 

 

 

4. COVENANTS.

 

4.1 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be paid by the party
incurring such cost or expense.

 

4.2 Confidentiality. Seller shall not, and shall take all efforts to cause its
affiliates to not to, use for itself or others, or publish, disclose or
otherwise reveal divulge or use, any Confidential Information (as such term is
defined below) of the Company. For purposes of this Agreement, “Confidential
Information” shall mean non-public information concerning the financial data,
strategic business plans, product development (or other proprietary product
data), customer lists, customer information, costs, pricing, materials,
supplies, vendors, products, services, information relating to governmental
relations, discoveries, practices, processes, methods, marketing plans,
intellectual property and other material non-public, proprietary and
confidential information of the Company or relating to its business, that, in
any case, is not otherwise generally available to the public and has not been
disclosed by the Company to others not subject to confidentiality agreements.

 

4.3 Further Assurances. Each of the parties hereto shall use its respective
commercially reasonable efforts to take or cause to be taken all appropriate
action, do or cause to be done all things necessary, proper or advisable and
execute and deliver such documents and other papers, as may be required to carry
out the provisions of this Agreement and consummate and make effective the
transactions contemplated by this Agreement.

 

4.4 Certain Covenants.

 

(a) Non-competition. From the Closing Date until the five (5)-year anniversary
thereof (such period, the “Restricted Period”), the Seller shall not, directly
or indirectly, on behalf of any person, (i) own any interest in, participate in
(whether as a director, officer, employee, member, agent, partner,
representative or otherwise), consult with, render services for, or in any other
manner engage in any business or enterprise (A) using the “MLB” brand or any
other national sports organization’s brand on any food products or (B) selling
any ice cream or candy products similar to the Products (including if such ice
cream or products are sold without any national sports organization branding),
in each case, anywhere in the United States or Canada or (ii) invest or hold any
interest in or otherwise assist any person in connection with the acquisition
of, any business or enterprise competing with the Business anywhere in the
United States or Canada; provided, however, that the Seller shall be permitted
to continue his cartridge milkshake so long as such business does not involve
the sale any MLB or other national sports organization branded products.

 

 -11- 

 

 

(b) Non-solicitation. During the Restricted Period, the Seller shall not,
directly or indirectly, including on behalf of any person (i)(A) encourage,
solicit or induce or attempt to encourage, solicit or induce any employee or
independent contractor of the Purchaser or the Company to leave the employ of,
or service relationship to, any such person, or in any way interfere in a manner
adverse to the Purchaser or the Company with the relationship between the
Purchaser or the Company and any employee or independent contractor thereof, (B)
hire any person who is, or was at any time during the eighteen (18) months prior
to the date of such proposed hiring, an employee or independent contractor of
the Purchaser or the Company or (C) disclose names or other information about
any independent contractor or employee of the Company to any person under any
circumstances that would reasonably be expected to lead to the use of such
information for the purpose of recruiting or hiring such independent contractor
or employee; (ii) solicit or induce or attempt to solicit or induce any
customer, distributor, supplier, manufacturer, sales agent, licensee, licensor,
lessee, lessor or other material business relation of the Company to cease or
refrain from doing business with, or otherwise modify adversely its relationship
with, the Company or in any way adversely interfere with the relationship
between any business relation of the Company and the Company; or (iii) disparage
to any third party or make any negative statements or communications (whether
written or oral) regarding the Company, the Purchaser or any of their respective
affiliates (or any of their respective directors, officers, employees, members,
agents, partners, products or services).

 

(c) Remedies. In the event of any breach or threatened breach of the provisions
of Section 4.4 (a) or (b), the Purchaser and the Company would not have an
adequate remedy at law and the harm would be irreparable. Accordingly, the
Purchaser, the Company and their respective successors or assigns shall, in
addition to any other rights and remedies existing in their favor, be entitled
to seek specific performance, injunctive or other relief from any court of
competent jurisdiction in order to enforce or prevent any violations or
threatened violations of the applicable provisions of Section 4.4(a) and (b).
Any injunction shall be available without the necessity of proving damages or
any requirement for the posting of any bond or other security. In the event of
an alleged breach or violation by the Seller or any of such parties’ respective
Affiliates of Section 4.4(a) or (b) the Restricted Period will be tolled until
such alleged breach or violation is resolved.

 

(d) Acknowledgment. The Seller expressly acknowledges that (i) during the
Restricted Period, the Purchaser and the Company would be irreparably damaged if
the Seller were to engage in any business competing with the businesses of
Company and that any such competition by the Seller would result in a
significant loss of goodwill by the Purchaser in respect of the Company for
which money damages would be an insufficient remedy, (ii) the value of the
Company’s trade secrets and other Confidential Information arises in part from
the fact that such information is not generally known in the marketplace, (iii)
the Company’s trade secrets and other Confidential Information will have
continuing vitality throughout and beyond the Restricted Period, (iv) the Seller
has and will have such sufficient knowledge of the Company’s trade secrets and
other Confidential Information that, if the Seller were to compete with the
Company during the Restricted Period, the Seller would cause irreparable harm to
the Company for which money damages would be an insufficient remedy, (v) the
covenants and agreements set forth in this Section 4.4 are additional
consideration for the agreements and covenants of the Purchaser pursuant to this
Agreement and were a material inducement to the Purchaser to enter into this
Agreement and to perform its obligations hereunder and the Purchaser and its
Affiliates would not obtain the benefit of the bargain set forth in this
Agreement as specifically negotiated by the parties thereto if the Seller
breached the provisions set forth in this Section 4.4 applicable to such party
and (vi) the restrictions contained in this Section 4.4 are reasonable in all
respects (including, with respect to subject matter, time period and
geographical area) and are necessary to protect the Purchaser’s interest in, and
the value of, the Company (including the goodwill inherent therein), and the
Seller is an integral part of the creation of such value.

 

 -12- 

 

 

(e) Enforcement. If, at the time of enforcement of any of the provisions of this
Section 4.4, a court of competent jurisdiction determines that the restrictions
stated herein are unreasonable under the circumstances then existing, then the
maximum period, scope or geographical area reasonable under the circumstances
shall be substituted for the stated period, scope or geographical area permitted
by law, as determined by such court.

 

(f) Seller Release. Effective as of the Closing, the Seller, on behalf of itself
and its affiliates, representatives, successors, heirs, assigns and all other
persons claiming by or through the Seller, or on behalf of the Seller (such
other persons, collectively, the “Seller Related Parties”), hereby irrevocably
and unconditionally releases and forever discharges the Purchaser, the Company,
their respective affiliates, heirs, executors, successors and assigns, and any
present or former directors, managers, officers, employees, or agents of any of
the foregoing (collectively, the “Released Parties”) of and from any and all
claims, debts, losses, expenses, proceedings, covenants, liabilities, suits,
judgments, damages, actions and causes of action, obligations, accounts, and
liabilities of any kind or character whatsoever, known or unknown, suspected or
unsuspected, in contract, direct or indirect, at law or in equity (collectively,
the “Released Claims”) that such person ever had or as of the Closing Date has
against any Released Party, for or by reason of any matter, circumstance, event,
action, inaction, omission, cause or thing whatsoever arising on or prior to the
Closing; provided, that this release does not extend to Released Claims to
enforce the terms of (or any rights or remedies under), or in connection with,
any breach of this Agreement or the Employment Agreement or any of the
provisions set forth herein or therein.

 

(g) Tax Returns. The Purchaser shall (at the Seller’s sole expense) prepare and
file all Tax Returns relating to any Tax period that ends on or prior to the
Closing Date (a “Pre-Closing Tax Period”) and for any Straddle Period. The
Seller shall promptly pay to the Purchaser all Taxes attributable to a
Pre-Closing Tax Period, and all Taxes attributable to the portion of any
Straddle Period that includes and ends on the Closing Date (such Taxes
collectively, the “Pre-Closing Taxes”) at least five (5) days prior to the due
date of any Tax Return on which such Taxes are reflected.

 

(h) Straddle Period Taxes. In the case of any Tax period that begins on or prior
to the Closing Date and ends after the Closing Date (a “Straddle Period”), for
purposes of determining the Tax liabilities of the Company, the amount of Taxes
attributable to the portion of the Straddle Period ending on the Closing Date
shall be calculated as though the taxable period of the Company terminated as of
the close of business on the Closing Date; provided, however, that in the case
of a Tax not based on income, receipts, proceeds, profits, or similar items,
Taxes attributable to a Pre-Closing Tax Period shall be equal to the amount of
Tax for the entire Straddle Period multiplied by a fraction, the numerator of
which is the total number of days from the beginning of the Straddle Period
through the Closing Date and the denominator of which is the total number of
days in the Straddle Period.

 

 -13- 

 

 

(i) Transfer Taxes. Any sales, use, real estate transfer, stock transfer, or
similar transfer Tax (“Transfer Taxes”) payable in connection with the
transactions contemplated by this Agreement shall be borne by the Buyer. The
Seller shall file on a timely basis all necessary Tax Returns and other
documentation with respect to any known Transfer Taxes, and the Purchaser shall
reasonably cooperate with the Seller to obtain any certificate or other document
from any governmental entity or any other Person as may be necessary to
mitigate, reduce, or otherwise eliminate any such Transfer Taxes.

 

4.5 Audited Financial Statements. Following the Closing, the Seller shall use
his best efforts to provide the Purchaser all information requested by the
Purchaser or its accountants to prepare the audited financial statements of the
Company for up to the last two (2) fiscal years.

 

5. INDEMNIFICATION

 

5.1 Indemnification by the Seller. The Seller shall indemnify, defend and hold
the Purchaser and its affiliates harmless from and in respect of losses or
expenses that he may incur or suffer arising out or by reason of, in connection
with or due to: (i) any breach or inaccuracy of any representation or warranty
of the Company or the Seller contained in this Agreement; (ii) any breach of or
noncompliance with any covenant or agreement of the Company or the Seller
contained in this Agreement; (iii) any debt of the Company existing at or prior
to the Closing, other than the Assumed Company Obligations; (iv) any and all
violation of laws, rules, regulations, codes or orders by the Company which
violation(s) exist at or prior to the Closing on; (vi) any and all claims
relating to any civil, criminal or administrative suit, action, proceeding,
investigation or Proceeding, whether or not then known, due or payable, which
exist at or prior to the Closing on the date of the Closing; or (vii) any
Pre-Closing Taxes.

 

5.2 Indemnification by the Purchaser. The Purchaser shall indemnify, defend and
hold the Seller and its affiliates harmless from and in respect of losses or
expenses that he may incur or suffer arising out or by reason of, in connection
with or due to: (i) any breach or inaccuracy of any representation or warranty
of the Purchaser contained in this Agreement; or (ii) any breach of or
noncompliance with any covenant or agreement of the Company or the Seller
contained in this Agreement.

 

6. MISCELLANEOUS

 

6.1 Waiver. Any failure of any of the Seller or the Company to comply with any
of their respective obligations or agreements herein contained may be waived
only in writing by the Purchaser. Any failure of Purchaser to comply with any of
its obligations or agreements herein contained may be waived only in writing by
the Seller. No waiver granted hereunder shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

 

6.2 Notices. All notices hereunder shall be in writing and shall be deemed to
have been duly given if and when delivered in person or after one (1) Business
Day if delivered by a nationally-recognized overnight courier and sent prepaid
for next Business Day delivery to each other party hereto at the following
respective addresses:

 

(a) If to the Seller, to James Wheeler at the Company’s address set forth above;

 

 -14- 

 

 

(b) If to the Purchaser and/or the Company, to Anshu Bhatnagar at his address
set forth above, with a simultaneous copy (which shall not constitute notice)
to: Andrea Cataneo, Sheppard Mullin Richter & Hampton LLP, 30 Rockefeller Plaza,
New York, NY 10112-0015.

 

6.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Delaware.

 

6.4 Arbitration.

 

(a) If the parties are unable to resolve a dispute arising out of, in connection
with, or relating to this Agreement, then such dispute shall be determined by
binding arbitration in accordance with this Section 6.4.

 

(b) The arbitration shall be conducted by one independent arbitrator who shall
be either a retired judge or a practicing attorney, in each case, with
experience in disputes in the area of mergers and acquisitions Law, and who is
mutually acceptable to the parties. If the parties are unable to agree on an
arbitrator, then the parties agree that the American Arbitration Association
(“AAA”) will appoint an arbitrator who meets the requirements of this subsection
(b). The arbitration shall be held in Montgomery County, Maryland, and shall be
conducted by the AAA under its Commercial Arbitration Rules. The arbitrator
shall give effect to statutes of limitation in determining any claim, and any
controversy concerning whether an issue or dispute is arbitrable shall be
determined by the arbitrator. The arbitrator shall follow the law in reaching a
reasoned decision and shall deliver a written opinion setting forth findings of
fact, conclusions of law, and the rationale for the arbitrator’s decision. Such
decision shall be final, binding, and conclusive upon the parties to this
Agreement. Section 4.2 shall apply to the claims and defenses in the arbitration
proceeding, and the opinion, which shall be Confidential Information of the
Purchaser and the Company, except that final judgment upon the decision rendered
by the arbitrator may be entered in any court having jurisdiction for purposes
of confirming and enforcing such award.

 

6.5 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Execution and delivery of
this Agreement by delivery of a facsimile or electronically recorded copy in
.pdf file format bearing a copy of the signature of a party shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
copies shall constitute enforceable original documents.

 

6.6 Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

6.7 Entire Agreement. This Agreement and the Employment Agreement embody the
entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein. This Agreement supersedes all prior agreements
and understandings between the parties with respect to the subject matter
hereof.

 

 -15- 

 

 

6.8 Amendment. This Agreement may be amended or modified only by written
agreement of the Seller and the Purchaser.

 

6.9 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns; nothing in this Agreement, express or implied, is intended to confer on
any Person other than the parties and their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

6.10 Drafting. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

6.11 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

6.12 Interpretation. When a reference is made in this Agreement to an Article,
Section, Schedule or Exhibit, such reference will be to an Article or Section
of, or a Schedule or Exhibit to, this Agreement unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement will refer to this Agreement as a whole and not to any
particular provision of this Agreement. All terms used herein with initial
capital letters have the meanings ascribed to them herein and all terms defined
in this Agreement will have such defined meanings when used in any certificate
or other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Unless otherwise indicated,
any agreement, instrument or statute defined or referred to herein, or in any
agreement or instrument that is referred to herein, means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.

 

 -16- 

 

 

6.13 Assignment. This Agreement shall not be assignable by the Seller or the
Purchaser without the prior written consent of the counterparty. The Purchaser,
in its discretion, may transfer and assign this Agreement to an affiliate of the
Purchaser without obtaining the consent of the Seller except to the extent that
any such transfer or assignment materially and adversely impacts the Purchaser’s
(or its assignee’s) ability or obligation to make the Earnout Payments.

 

6.14 Remedies. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement (without any obligation of
such party to post any bond or other surety in connection therewith) and to
enforce specifically the terms and provisions of this Agreement in addition to
any other remedy to which such party may be entitled at law or in equity.

 

Agreed and Accepted on behalf of the Company:

 

Big League Foods, Inc.

 

By: /s/ James Wheeler (on behalf of the Company) Name: James Wheeler   Title:
Chief Executive Officer  

 

SELLER:

 

Agreed and Accepted on behalf of James Wheeler

 

By: /s/ James Wheeler   Name: James Wheeler  

 

PURCHASER:

 

Agreed and Accepted on behalf of Verus International, Inc.

 

By: /s/ Anshu Bhatnagar   Name: Anshu Bhatnagar   Title: Chief Executive Officer
 

 

 -17- 

 

 

Schedule A

 

Examples of Earnout Calculations Under Section 1.2(a)(i)

 

   Example (A)   Example (B) (1)    Example (C)   Example (D)  Cases Sold (@20%
GP margin) (CS)   100,000    100,000    100,000    100,000  Commission Per Case
(CPC)   1    1    1    1  Earnout Commission (EC) (CS * CPC)   100,000  
 100,000    100,000    100,000(1) Operating Income (OI)   120,000    (40,000) 
 100,000    80,000  Difference (OI - EC):   20,000    (140,000)   -    (20,000)
Earnout payment   100,000    -    100,000    80.000 

 

(1) However, unpaid earnings from these periods ($100,000 in Example B and
$20,000 in Example D) will be rolled forward for potential payment in future
periods as Catch-up Payments as described in Section 1.2(a)(ii).

 

   

 

 

Exhibit A

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of April 25, 2019 (the
“Effective Date”), by and between Big League Foods, Inc., a Delaware Corporation
(the “Company”), and James Wheeler (the “Executive”) (each, a “Party” and,
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive as the President of the
Company and the Executive desires to be so employed by the Company; and

 

WHEREAS, the Parties wish to set forth the terms and conditions of Executive’s
employment in a written employment agreement.

 

NOW THEREFORE, in consideration for the mutual promises contained herein, the
sufficiency of which the Parties acknowledge with intent to be legally bound, it
is agreed as follows:

 

1. Employment and Term. The Company shall employ the Executive, and the
Executive hereby accepts employment with the Company, upon the terms and
conditions set forth in this Agreement, for a period commencing on the Effective
Date of this Agreement and expiring as of 11:59 p.m. on the third (3rd)
anniversary of the Effective Date (the “Employment Period”) unless earlier
terminated as provided in Section 6.

 

2. Duties. During the Employment Period, the Executive shall be responsible for
such duties and responsibilities that are consistent with the Executive’s title
as President and position, or as may be prescribed to the Executive from time to
time by the Chief Executive Officer (“CEO”) (and that are consistent with the
Executive’s title and position). Without limiting the generality of the
foregoing, as the President, the Executive shall have full authority for the
management of the Company’s affairs, subject to the direction of the CEO.
Executive shall devote his entire working time, attention, skill, and energy to
the duties set forth herein and to the business of the Company, and to use his
best efforts to promote the success of the Company’s business. The Executive
agrees not to become employed or accept other employment outside of the Company
during the Employment Period without the prior consent of the CEO.
Notwithstanding the foregoing, and provided that they do not individually or in
the aggregate conflict or materially interfere with the Executive’s
responsibilities to the Company, the Executive may manage his personal
investments, engage in civic and charitable activities and serve on corporate,
civic or charitable boards of directors (or committees thereof) or advisory
boards. The Executive shall also comply with all written policies, rules and
regulations of the Company as well as all reasonable directives and instructions
from the CEO, in each case, that are consistent with this Agreement. During the
Employment Period, the Executive shall bring to the Company all business
opportunities of which the Executive becomes aware and which the Executive
believes are, or may be, within the scope and objectives related to the Business
of the Company, which would or may be beneficial to the Business of the Company,
or are otherwise competitive with the Business of the Company. (The “Business”
of the Company is selling packaged food products.) The Company shall have the
right to purchase in the Executive’s name a “key man” life insurance policy
naming the Company as the sole beneficiary thereunder.

 

 

 

 

3. Reporting. During the Employment Period, the Executive will report to the CEO
and the Board of Directors.

 

4. Location. At the start of the Employment Period, the Executive shall be based
in the Company’s Maryland office, which may be relocated. However, the Executive
shall be permitted to reside anywhere in the United States, but acknowledges
that in order to effectively perform the Executive’s duties, he may be required
to travel for business purposes.

 

5. Compensation and Benefits.

 

a. Salary. During the first year of the Employment Period, the Executive’s
salary shall be no less than $100,000 per annum (“Base Salary”), payable by the
Company in equal regular installments in accordance with the Company’s general
payroll practices, but in no event less frequently than monthly, and shall be
subject to customary withholding for income tax, social security and other such
taxes. At the start of the second (2nd) year of the Employment Period,
Executive’s Base Salary shall be increased to $175,000. At the start of the
third (3rd) year of the Employment Period, Executive’s Base Salary shall be
increased to $200,000.

 

b. Bonus. In addition to Executive’s Base Salary, Executive may be eligible to
receive an annual discretionary incentive payment under the Company’s annual
bonus plan as may be in effect from time to time (the “Annual Bonus”) in respect
of each calendar year. The amount of the Annual Bonus that may become payable to
the Executive in respect of any calendar year shall be determined by the CEO (or
a committee thereof) in its sole discretion. Any Annual Bonus payable hereunder
shall be paid in the calendar year immediately following the calendar year to
which the Annual Bonus relates but in no event later than thirty (30) days
following the Company’s receipt of the audited financial statements with respect
to the applicable calendar year, subject to the Executive’s continued employment
with the Company at the time of payment, except as otherwise set forth in
Sections 7(a) and 7(c) hereof (i.e., if the Employment Period is terminated (i)
by reason of Executive’s death or disability, (ii) by the Company without Cause,
or (iii) by the Executive for Good Reason).

 

c. Vacation. The Executive shall be eligible to receive fourteen (14) days of
paid time off (“PTO”), each calendar year, in addition to the following paid
holidays observed by the Company: New Year’s Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving, the Friday after Thanksgiving, and
Christmas Day. Executive shall be entitled to carry over his accrued, unused PTO
from one calendar year to the next; however, in no event may Executive take more
than twenty-one (21) PTO days in a calendar year. On the date of the Executive’s
cessation of employment with the Company (the “Termination Date”), Executive is
entitled to the payout of ten percent (10%) of any accrued, unused PTO.

 

-2-

 

 



d. Benefits. During the Employment Period, the Company will establish an
employee benefits program, including such benefits as medical, dental, vision,
and other employee benefit programs and Executive shall be eligible to
participate to the same extent as other executives are generally eligible. The
Executive’s participation shall be subject to the terms of the applicable plan
documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify any benefit plan for its executives generally
at any time. Further, Executive will be provided free parking at the Company’s
office.

 



e. Expenses. The Company shall reimburse the Executive for all reasonable and
properly documented expenses incurred by Executive in the course of performing
Executive’s duties under this Agreement, in accordance with the Company’s
policies in effect, which may be amended from time to time.

 

f. Applicable Withholdings. The Company shall withhold from any and all amounts
payable and benefits provided under this Agreement or otherwise such federal,
state and local taxes, FICA and FUTA contributions and similar deductions as may
be required to be withheld pursuant to any applicable law or regulation.

 

6. Termination of Employment.

 

a. Termination Due to Death. The Executive’s employment with the Company shall
automatically terminate immediately upon his death.

 

b. Termination Due to Disability. If the Executive incurs a Disability (as
defined below) during the Employment Period, then the Company, in its sole
discretion, shall be entitled to terminate the Executive’s employment
immediately upon written notice to the Executive of the determination that a
Disability has been incurred. For purposes of this Agreement, “Disability” shall
mean a physical or mental impairment that has prevented the Executive from
performing the essential duties of his position, subject to reasonable
accommodation as required by the Americans with Disabilities Act, for a period
of one hundred twenty (120) calendar days (whether or not consecutive) in any
twelve (12) consecutive month period. The determination of whether the Executive
incurred a Disability shall be made by an independent physician selected in good
faith by the CEO and reasonably acceptable to the Executive or the Executive’s
legal representative. Executive agrees to cooperate with the independent
physician in providing information and subjecting to medical examinations and
tests.

 

c. Termination By the Company. The Company shall be entitled to terminate the
Executive’s employment with or without Cause (as defined below) by providing
written notice to the Executive of such decision.

 

i. With Cause: If the Company terminates the Executive’s employment with Cause,
no advance notice period is required. For purposes of this Agreement, “Cause”
shall mean (i) the failure by the Executive to perform the Executive’s duties
hereunder, or his refusal to abide by or comply with the reasonable and lawful
directives of the CEO, or the Company’s written and disseminated policies and
procedures; (ii) Executive’s negligence in the performance of his material
duties under this Agreement; (iii) the commission by the Executive of a material
act of malfeasance, dishonesty, or breach of trust, or the commission of fraud,
against the Company or any of its executives, clients, investors, or suppliers,
(iv) the breach by the Executive of any of his obligations under this Agreement,
or any other agreement between the Executive and the Company, that is not
remedied by the Executive within thirty (30) days after receipt of written
notice thereof, which shall specify the nature of the breach, (v) the
Executive’s conviction of, or plea of no contest to, any felony or any crime
involving moral turpitude, (vi) any act or omission by the Executive which is,
or is reasonably likely to be, injurious to the business or affairs of the
Company, including but not limited to the Company’s financial condition or
business reputation, or which otherwise is injurious to the Company; and (vii)
the inability of the Executive, as a result of repeated alcohol or drug use, to
materially perform the duties and/or responsibilities of his position.

 

-3-

 

 

ii. Without Cause: If the Company terminates the Executive’s employment without
Cause (and not as a result of a Disability), then the Company must provide at
least two (2) weeks of advance written notice of such decision to the Executive.
Upon the presentation of such written notice by the Company, the Company may
accelerate the notice period in order to make such termination effective prior
to the expiration of the notice period. The Company shall be required to
continue to pay the Executive the Base Salary through the Employment Period.

 

d. Termination By the Executive for Good Reason. During the Employment Period,
the Executive shall be entitled to terminate his employment with the Company for
Good Reason. Good Reason means there is: (i) a material and adverse change by
the Company in Executive’s function, duties, reporting line or Executive’s
position with the Company to become one of less responsibility, importance or
scope from the position (including change of title as described in Section 2
above); (ii) a change in job location of more than twenty-five (25) miles, to
which Executive has not consented, or (iii) a material breach of this Agreement.
In order to terminate under this Section 6(d), the Executive must first notify
the Company of the occurrence of the applicable event described above in this
Section 6(d) in sufficient detail no later than thirty (30) days after the
occurrence of the event and must afford the Company a sixty (60)-day period in
which to cure the circumstance(s) giving rise to the event. If the Company fails
to so cure within such sixty (60)-day period, the Executive may then terminate
employment under this Section 6(d) within thirty (30) days of the expiration of
the sixty (60)-day period. If the Executive does not terminate his employment
within thirty (30) days of the expiration of the sixty (60)-day period, any
subsequent termination of employment by the Executive by reason of the
occurrence of the applicable event described above in this Section 6(d) shall
not be deemed termination for Good Reason, but shall be deemed termination by
the Executive under Section 6(e) hereof.

 

e. Termination By the Executive Without Good Reason. During the Employment
Period, the Executive shall be entitled to terminate his employment with the
Company without Good Reason by providing the Company with at least thirty (30)
days of advance written notice of such decision. Upon the presentation of such
written notice by the Executive, the Company may accelerate the notice period in
order to make such termination effective prior to the expiration of the notice
period.

 

-4-

 

 

7. Compensation Upon Termination of Employment.

 

a. Termination By Reason of Death or Disability. If the Executive’s employment
is terminated by reason of his death or Disability under Sections 6(a) or 6(b)
above, then the Company shall pay to the Executive (or his estate, as
appropriate): (i) his then current Base Salary through the Termination Date;
(ii) any unpaid Annual Bonus that the Company has decided, in its sole
discretion, that Executive should receive for the prior calendar year, and the
Company has notified Executive that he is being awarded (“Unpaid Annual Bonus”)
(iii) his accrued vested benefits under the Company’s compensation and benefits
plans (the “Accrued Vested Benefits”); and (iv) any reimbursable Company-related
expenses under Section 5(e) above. Thereafter, the Company shall have no further
obligations to the Executive.

 

b. Termination by the Company with Cause. If the Executive’s employment is
terminated by the Company with Cause under Section 6(c)(i) above, then the
Company shall pay to the Executive: (i) his then current Base Salary through the
Termination Date; (ii) his Accrued Vested Benefits; and (iii) any reimbursable
Company-related expenses under Section 5(e) above; provided, however, that the
foregoing shall not apply to cash bonuses, even if such bonus is an Unpaid
Annual Bonus. Thereafter, the Company shall have no further obligations to the
Executive, with the exception of the Stock Purchase Agreement.

 

c. Termination by the Company without Cause and Termination by the Executive for
Good Reason. If the Executive’s employment is terminated by the Company without
Cause (and not as a result of a Disability) under Section 6(c)(ii) or terminated
by the Executive for Good Reason under Section 6(d), then the Company shall
provide the Executive with: (i) payment of his then current Base Salary through
the Termination Date; (ii) payment of his then current Base Salary that he would
have received through the Employment Period, (iii) his Unpaid Annual Bonus, (iv)
his Accrued Vested Benefits, and (v) any reimbursable Company-related expenses
under Section 5(e) above. Other than as set forth in this Section, the Company
shall have no further obligations to the Executive, with the exception of the
Stock Purchase Agreement. The Company’s obligation to provide the payments in
Section 7(c)(ii) and 7(c)(iii) to Executive is specifically subject to the
Executive’s execution and delivery of a release (that is no longer subject to
revocation under applicable law) of the Company (and any other released parties
as described in the release) for any additional employment-related severance
payment or any other claims arising out of or relating to Executive’s employment
by the Company (excluding claims that cannot be released by law) in the standard
form used by the Company for its senior executives. To the extent the review
period applicable to the release spans two of Executive’s taxable years, the
first installment of the payments in Section 7(c)(ii) and 7(c)(iii) shall not be
paid until the later taxable year, on the first regularly scheduled payroll date
following the effective date of the release. All payments provided by clause
(ii) and (iii) of this Section 7 shall be paid within thirty (30) days following
the Termination Date or on such earlier date as is required by law; all other
payments shall be paid when due under the applicable benefit plan or as soon are
possible after the Termination Date.

 

d. Termination by the Executive Without Good Reason. If the Executive terminates
his employment under Section 6(e) above, then the Company shall pay to the
Executive (i) his then current Base Salary through the Termination Date, (ii)
his Accrued Vested Benefits, and (iii) any reimbursable Company-related expenses
under Section 5(e) above; provided, however, that the foregoing shall not apply
to cash bonuses, even if such bonus is an Unpaid Annual Bonus. Thereafter, the
Company shall have no further obligations to the Executive, with the exception
of the Stock Purchase Agreement.

 

-5-

 

 

8. Confidentiality.

 

a. During the Employment Period, any additional periods of employment
thereafter, and for the five (5)-year period following the Termination Date, the
Executive shall not disclose or use, any Confidential Information of which the
Executive is or becomes aware, whether or not such information is developed by
him, except (1) in connection with performing Executive’s duties for the
Company, (2) with the prior approval of the Company, (3) to the Company, or to
any authorized agent or representative of the Company, (4) when required to do
so by law or regulation or by a court, governmental agency, legislative body,
arbitrator or other person with actual authority to order Executive to
communicate, divulge or make accessible any such confidential information;
provided, that, in such case, the Executive shall promptly inform the Company of
such event, and shall cooperate with the Company in attempting to obtain a
protective order or to otherwise restrict such disclosure, (5) in the course of
any proceeding under Section 15(m) or to defend or enforce the Executive’s
rights hereunder, provided, however, that the Executive shall cooperate with the
Company in attempting to obtain a protective order or to otherwise restrict such
disclosure, or (6) in confidence to any attorney or other professional advisor
for the purposes of securing professional advice. At the Company’s expense, the
Executive shall take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft. The
Executive acknowledges that the Confidential Information obtained by Executive
during the course of Executive’s employment with the Company is the property of
the Company.

 

b. The Executive understands that the Company will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the part of the Company to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the
Employment Period, any additional periods of employment thereafter, and for the
five-year period following the Termination Date, (or such longer period as the
Company are required to maintain the applicable Third Party Information), and
without in any way limiting the provisions of Section 8(a), the Executive shall
hold Third Party Information in the strictest confidence and shall not disclose
to anyone (other than personnel of the Company whom the Executive reasonably
believes need to know such information in connection with their work for the
Company) or use Third Party Information, except (1) in connection with
performing Executive’s duties for the Company (2) with the prior approval of the
Company, (3) to the Company, or to any authorized agent or representative of the
Company, (4) when required to do so by law or regulation or by a court,
governmental agency, legislative body, arbitrator or other person with actual
authority to order Executive to communicate, divulge or make accessible any such
confidential information, provided, that, in such case, the Executive shall
promptly inform the Company of such event, and shall cooperate with the Company
in attempting to obtain a protective order or to otherwise restrict such
disclosure, (5) in the course of any proceeding under Section 15(m) or to defend
or enforce the Executive’s rights hereunder, provided, however, that the
Executive shall cooperate with the Company in attempting to obtain a protective
order or to otherwise restrict such disclosure, or (6) in confidence to any
attorney or other professional advisor for the purposes of securing professional
advice.

 

-6-

 

 

c. During the Employment Period, the Executive shall not use or disclose any
Confidential Information or Trade Secrets, if any, of any former employers or
any other person to whom the Executive has an obligation of confidentiality, and
shall not bring onto the premises of the Company any unpublished documents or
any property belonging to any former employer or any other person to whom the
Executive has an obligation of confidentiality unless consented to in writing by
the former employer or person. The Executive shall use in the performance of
Executive’s duties only information that is (1) generally known and used by
persons with training and experience comparable to the Executive’s and that is
(x) common knowledge in the industry or (y) is otherwise legally in the public
domain, (2) otherwise provided or developed by the Company, or (3) in the case
of materials, property or information belonging to any former employer or other
person to whom the Executive has an obligation of confidentiality, approved for
such use in writing by such former employer or person.

 

d. “Confidential Information” means information that is not generally known or
generally available to the public, or within any trade or industry of the
Company, and that is used, developed or obtained by the Company, in connection
with their Business, including but not limited to (1) customer lists, project or
proposal lists and other related information; (2) business development, growth
and other strategic business plans; (3) accounting and business methods, (4)
services or products and the marketing of such services and products; (5) fees,
costs and pricing structures; (6) designs; (7) analysis; (8) drawings,
photographs and reports; (9) computer software, including operating systems,
applications and program listings, (10) flow charts, manuals and documentation;
(11) data bases; (12) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice; (13) copyrightable works; (14) all technology and Trade Secrets; (15)
confidential terms of syndicated program agreements, network affiliation
agreements and customer relationships; and (16) all similar and related
information in whatever form. Confidential Information, however, does not
include any information that has become known or generally available to the
public, other than as a result of the Executive’s violation of Section 8 or that
has been approved for release by the Company without restriction prior to the
date the Executive proposes to disclose or use such information. Following the
expiration of the two-year post-employment non-competition period, Confidential
Information shall also exclude the “residuals”—i.e., information in intangible
form that the Executive retains in memory by virtue of access to certain
Confidential Information—resulting from access to customer lists and project or
proposal lists, as well as other ideas, concepts, know-how or techniques
contained in other Confidential Information, provided, however, that no license
to any patent or copyright of the Company is granted hereunder.

 

e. “Trade Secrets” means information protectable as a trade secret under
applicable law, including, without limitation, a method, technique, process,
technical or non-technical data, formulas, patterns, compilations, programs,
devices, drawings, computer software products or programs, source codes, flow
charts, diagrams, technical documentation and data, scripts, algorithms, file
structures, metadata, data definitions and principles of operation, or other
information similar to the foregoing, that derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and are subject of efforts that are reasonable under
the circumstances to maintain their secrecy. Trade Secrets, however, does not
include data or information that has been voluntarily disclosed to the public by
the Company, or that otherwise enters the public domain through lawful means.

 

-7-

 

 

9. Ownership of Intellectual Property. In the event that the Executive, as part
of Executive’s activities on behalf of the Company, generates, authors or
contributes to any invention, design, new development, device, product, method
or process (whether or not patentable or reduced to practice or comprising
Confidential Information), any copyrightable work (whether or not comprising
Confidential Information) or any other form of Confidential Information relating
directly or indirectly to the Business of the Company (collectively,
“Intellectual Property”), the Executive acknowledges that such Intellectual
Property is the exclusive property of the Company and hereby assigns all right,
title and interest in and to such Intellectual Property to the Company. Any
copyrightable work prepared in whole or in part by the Executive shall be deemed
“a work made for hire” under Section 201(b) of the 1976 Copyright Act, and the
Company shall own all of the rights comprised in the copyright therein. The
Executive shall promptly and fully disclose all Intellectual Property to the
Company and shall cooperate with the Company to protect the Company’s interests
in and rights to such Intellectual Property (including, without limitation,
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Company, whether such requests occur prior to or after the Termination Date).

 

10. Delivery of Materials Upon Termination of Employment. As requested by the
Company from time to time and upon the termination of the Executive’s employment
with the Company for any reason, the Executive shall promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information and Intellectual Property in the Executive’s possession or within
Executive’s control (including, but not limited to, written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, shall provide the
Company with written confirmation that all such materials have been delivered to
the Company.

 

11. Non-Disparagement. The Executive agrees not to make, or cause any other
person to make, any public statement that criticizes or disparages the Company,
executive officers, executives, directors or the food products that it sells.
Nothing set forth herein shall be interpreted to prohibit the Executive from
responding publicly to incorrect public statements, making truthful statements
when required by law, subpoena, court order, or the like and/or from responding
to any inquiry about this Agreement or its underlying facts and circumstances by
any regulatory or investigatory organization and/or from making any truthful
statements in the course of a legal proceeding or to comply with a subpoena,
regulatory action or governmental investigation.

 

-8-

 

 

12. Enforcement.

 

a. It is the desire and intent of the Parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies of each jurisdiction in which enforcement is sought.
Accordingly, if, at the time of enforcement of Section 8, 9, 10, or 11, a court
holds that the restrictions stated therein are unreasonable under circumstances
then existing, the Parties agree that, to the extent permitted by applicable
law, the scope reasonable under such circumstances will be substituted for the
scope as applicable. In the event of any violation of the provisions of Section
8, 9, 10, or 11, the Executive acknowledges and agrees that the post-termination
restrictions contained Section 8, 9, 10, or 11 shall be extended by a period of
time equal to the period of such violation, it being the intention of the
Parties hereto that the running of the applicable post-termination restriction
period shall be tolled during any period of such violation.

 

b. Among other matters, because the Executive’s services are unique and because
the Executive has access to Confidential Information and Intellectual Property,
the Parties agree that money damages may be an inadequate remedy for any breach
of Section 8, 9, 10, or 11. Therefore, in the event of a breach or threatened
breach of Section 8, 9, 10, or 11, the Company or any of its respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security). The Parties hereby acknowledge and agree that (i) performance of the
services of the Executive hereunder may occur in jurisdictions other than the
jurisdiction whose law the Parties have agreed shall govern the construction,
validity and interpretation of this Agreement, (ii) the law of the State of
Maryland shall govern construction, validity and interpretation of this
Agreement to the fullest extent possible, and (iii) Section 8, 9, 10, or 11
shall restrict the Executive only to the extent permitted by applicable law. The
Executive expressly agrees and acknowledges that the covenants of the Executive
contained in Section 8, 9, 10, or 11 are (x) reasonably necessary for the
protection of the Company and its interests, (y) made in consideration of the
terms of employment under this Agreement and other compensation provided to the
Executive by the Company and (z) not unduly restrictive upon the Executive.

 

13. Executive’s Cooperation. During the Employment Period, any additional
periods of employment thereafter, and for the five-year period thereafter, the
Executive shall cooperate with the Company in any internal investigation, any
administrative, regulatory or judicial proceeding or any dispute with a third
party as reasonably requested by the Company including, without limitation, the
Executive using reasonable efforts to be available to the Company upon
reasonable notice for interviews and factual investigations, to appear at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, to volunteer to the Company all pertinent information and
turn over to the Company all relevant documents which are or may come into
Executive’s possession during the Employment Period in connection with the
performance of the Executive’s duties hereunder.

 

14. Section 409A.

 

(a) The intent of the Parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations and guidance promulgated thereunder (collectively
“Code Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A. In no event whatsoever will the Company be
liable for any additional tax, interest or penalties that may be imposed on
Executive under Code Section 409A or any damages for failing to comply with Code
Section 409A.

 

-9-

 

 

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” The determination of whether and when a
separation from service has occurred for purposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.

 

(c) Any provision of this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service, the Company determines that the
Executive is a “specified employee” within the meaning of Code Section 409A,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service and (ii) the
date of the Executive’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 14(c)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to the
Executive in a lump-sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(for example, “payment shall be made within thirty (30) days following the
Termination Date”), the actual date of payment within the specified period shall
be within the sole discretion of the Company. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement, to the extent such payment is subject to Code Section
409A.

 

(e) Any reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Code Section 409A shall
be made or provided in accordance with the requirements of Code Section 409A,
including that (i) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Agreement be paid later than
the last day of the calendar year next following the calendar year in which the
applicable fees, expenses or other amounts were incurred; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits that the Company is
obligated to pay or provide, in any given calendar year shall not affect the
expenses that the Company is obligated to reimburse, or the in-kind benefits
that the Company is obligated to pay or provide, in any other calendar year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; and (iii) the Executive’s right to have the Company
pay or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit.

 

-10-

 

 

(f) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

15. Miscellaneous.

 

a. Notices. All notices and other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
and received by the other party, or when sent by recognized overnight courier to
the following addresses:

 

If to the Company:

Big League Foods, Inc.

9841 Washingtonian Blvd. Suite 390

Gaithersburg MD 20878

 

If to the Executive:

James Wheeler

2932 Cameron Drive, Rocklin, CA 95765

 

or to such other address as either party hereto will have furnished to the other
in writing in accordance with this Section 15(a), except that such notice of
change of address shall be effective only upon receipt.

 

b. Severability. In the event that any of the provisions of this Agreement, or
the application of any such provisions to the Executive or the Company with
respect to obligations hereunder, is held to be unlawful or unenforceable by any
court, the remaining portions of this Agreement shall remain in full force and
effect and shall not be invalidated or impaired in any manner.

 

c. Waiver. No waiver by any Party hereto of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of any other term or covenant contained
in this Agreement.

 

d. Entire Agreement. This Agreement, with the exception of the Stock Purchase
Agreement (“SPA”), contains the entire agreement between the Executive and the
Company with respect to the subject matter of this Agreement, and supersedes any
and all prior agreements and understandings, oral or written, between the
Executive and the Company with respect to the subject matter of this Agreement,
excluding the SPA but including the term sheet outlining Executive’s offer of
employment.

 

-11-

 

 

e. Survival. Sections 8, 9, 10, 11, 12, 13 and 14 (and any defined terms related
thereto) shall survive and continue in full force in accordance with their terms
notwithstanding if the Termination Date has occurred, and notwithstanding any
termination of the Employment Period of this Agreement. In addition, the
Executive’s rights hereunder which by their terms survive the termination of the
Employment Period, including any such rights under Sections 7 (and any defined
terms related thereto), shall survive and continue in full force in accordance
with their terms notwithstanding any termination of the Employment Period.

 

f. Amendments. This Agreement may be amended only by an agreement in writing
signed by the Executive and an authorized representative of the Company (other
than the Executive).

 

g. Successors and Assigns. Because the Executive’s obligations under this
Agreement are personal in nature, the Executive’s obligations may only be
performed by the Executive and may not be assigned by him. This Agreement is
also binding upon the Executive’s successors, heirs, executors, administrators,
and other legal representatives, and shall inure to the benefit of the Company
and its successors and assigns; provided, however, that this Agreement may not
be assigned by the Company without the Executive’s written consent other than in
connection with a merger, reorganization, consolidation, sale of all or
substantially all of the Company’s assets or similar corporate transaction. If
there shall be a successor to Employer or Employer shall assign this Agreement,
then as used in this Agreement, (a) the term “Employer” shall mean Employer as
hereinbefore defined and any successor or any permitted assignee, as applicable,
to which this Agreement is assigned and (b) the term “CEO” shall mean the CEO as
hereinbefore defined and the board of directors or equivalent governing body of
any successor or any permitted assignee, as applicable, to which this Agreement
is assigned.

 

h. Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person or entity other than the Parties and their respective
heirs, executors, administrators, successors and permitted assigns.

 

i. No Other Representations. The Executive acknowledges that the Company has
made no representations or warranties to the Executive concerning the terms,
enforceability, or implications of this Agreement other than as reflected in
this Agreement.

 

j. Headings. The titles and headings of sections and subsections contained in
this Agreement are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.

 

k. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts shall together constitute but one agreement.

 

l. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Maryland without giving effect
to any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Maryland.

 

-12-

 

 

m. Dispute Resolution. All disputes arising hereunder shall be adjudicated in
the Montgomery County District Court or Circuit Court, and the Parties hereby
submit to the personal jurisdiction of such courts.

 

n. Construction. The language of this Agreement will be construed simply and
according to its fair meaning, and will not be construed for or against any
Party hereto as a result of the source of its draftsmanship. Section references
contained in this Agreement are references to sections in this Agreement, unless
otherwise specified. Each defined term used in this Agreement has a comparable
meaning when used in its plural or singular form. Whenever the term “including”
(whether or not that term is followed by the phrase “but not limited to” or
“without limitation” or words of similar effect) is used in this Agreement in
connection with a listing of items within a particular classification, that
listing will be interpreted to be illustrative only and will not be interpreted
as a limitation on, or an exclusive listing of, the items within that
classification.

 

o. Executive’s Representations. The Executive hereby represents and warrants to
the Company that, (i) the execution, delivery and performance of this Agreement
by the Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which Executive is bound, (ii) the
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity, and
(iii) and upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms, except to the extent enforceability
may be limited by applicable bankruptcy, insolvency or similar law affecting the
enforcement of creditors’ rights generally.

 

Executive acknowledges that he has had a full and complete opportunity to
consult with counsel of his own choosing concerning the terms, enforceability,
and implications of this Agreement. Executive also acknowledges that this
Agreement is executed voluntarily by him, without any duress or undue influence,
and Executive has read this Agreement in its entirety.

 

[The remainder of this page has been intentionally left blank; signature page
follows.]

 

-13-

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date first written above.

 

  The Company:         By:     Name: Anshu Bhatnagar   Title: Chief Executive
Officer         THE EXECUTIVE:               Name: James Wheeler   Title:
President

 

-14-

 

 